Title: From Thomas Jefferson to Catherine Church Cruger, 15 December 1808
From: Jefferson, Thomas
To: Cruger, Catherine Church


                  
                     Dear Madam
                     
                     Washington Dec. 15. 08.
                  
                  The favor of your letter by mr Cruger was recieved with great pleasure, & I have further to acknolege that of making him known to me. it would have been a great gratification, had the occasion permitted me to be useful to you in giving the license sollicited by mr Cruger. but the time for doing that expired some months ago, after having been duly announced in the public papers. since that no permissions for vessels to go for property have been granted: and living, as we do, in a country governed by fixed rules, nothing can be done for one which is not done for every other in an equal case. however gratifying it might be to our private feelings to indulge these by dispensations in particular cases, yet for the mass of society the doctrine of an equal measure to all is of unquestionable value, & I am sure will be approved by your good understanding & disinterested justice, as well as by mr Cruger’s.
                  It would indeed have been a great pleasure to me to have recieved you here, & to have given you personal assurances that my esteem for mrs Church & yourself is unabated. it is founded on considerations which neither time nor other circumstances can affect. but a growing family on your part, & growing years on mine, with the distance of our residences, will probably continue bars to the opportunity of rendering my devoirs to you both in person. mrs Randolph, after whom you kindly enquire, is well. she is now the mother of a numerous family, & within a few months may perhaps be a grandmother. it is always with pleasure she hears of your welfare, & often recalls in conversation with me, the scenes of our early acquaintance. may I ask the favor of you to present my affectionate recollections to mrs Church, to assure mr Church of my high respect, & to accept yourself the homage of my constant attachment & consideration.
                  
                     Th: Jefferson
                     
                  
               